DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,6,8 are rejected under 35 U.S.C. 102(a1) as being anticipated by JP Publication 2016031027 to Katsumi.
As to claim 1, Katsumi discloses a turbine housing comprising: a first inner member (12); a second inner member (11) contacting with the first inner member; a turbine scroll flow path enclosed and defined by the first inner member and the second inner member (SS); a first casting housing (22) covering the first inner member (12) at a side opposite to the second inner member (11); a second casting housing (21) covering the second inner member (11) at a side opposite to the first inner member (12); an aperture formed in one or both of the first casting housing and the second casting housing and including an opening that opens to an outside (Fig 1: “OC region”, 2a region; Fig 2, aperture where 41 inserts into 10); a tube member (41) arranged in the aperture (Fig 2, Fig 6) and defining an inlet flow path connected to the turbine scroll flow path; and an inner opening defined by the first inner member and the second inner member and overlapping with one end of the tube member (41,Fig 2, Fig 6).
As to claim 6, Katsumi discloses one end of the tube member is inserted into the inner opening (Fig 2).
As to claim 8, Katsumi discloses A turbocharger comprising the turbine housing according to claim 1 (Abs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2,5 are rejected under 35 U.S.C. 103 as being unpatentable over JP Publication 2016031027 to Katsumi as applied to claim 1 above in view of US Publication 20180291764 to Hossbach.
As to claim 2, Katsumi does not expressly disclose a first cooling flow path formed in the first casting housing, a cooling medium passing through the first cooling flow path; and a second cooling flow path formed in the second casting housing, a cooling medium passing through the second cooling flow path.
Hossbach a first cooling flow path formed in the first casting housing (16), a cooling medium passing through the first cooling flow path; and a second cooling flow path formed in the second casting housing (17), a cooling medium passing through the second cooling flow path (Par 0035).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Katsumi to have casing halves of Hossbach such that a first cooling flow path formed in the first casting housing, a cooling medium passing through the first cooling flow path; and a second cooling flow path formed in the second casting housing, a cooling medium passing through the second cooling flow path using the teachings of Hossbach so as to effectively cool hot exhaust gas and turbine bearings to prevent overheating and damage and premature wear of the system.
As to claim 5, the modified Katsumi discloses the first and second cooling flow paths are not connected (Par 0035).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP Publication 2016031027 to Katsumi as applied to claim 1 above in view of US Publication 20130323021 to Bogner.
As to claim 2, Katsumi does not expressly disclose a first cooling flow path formed in the first casting housing, a cooling medium passing through the first cooling flow path; and a second cooling flow path formed in the second casting housing, a cooling medium passing through the second cooling flow path.
Bogner a first cooling flow path formed in the first casting housing (9,5a1), a cooling medium passing through the first cooling flow path; and a second cooling flow path formed in the second casting housing (5a2), a cooling medium passing through the second cooling flow path (Abs).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Katsumi to have mated casing halves such that a first cooling flow path formed in the first casting housing, a cooling medium passing through the first cooling flow path; and a second cooling flow path formed in the second casting housing, a cooling medium passing through the second cooling flow path using the teachings of Bogner so as to effectively cool hot exhaust gas and turbine bearings to prevent overheating and damage and premature wear of the system.
As to claim 3, the modified Katsumi discloses the first and second cooling flow paths are connected (Bogner : through gasket mate at 6).
As to claim 4, the modified Katsumi discloses a first opening formed in the first casting housing and connected to the first cooling flow path (17,18 opening of 1); and a second opening formed in the second casting housing and connected to the second cooling flow path (17,18 opening of 4).


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP Publication 2016031027 to Katsumi as applied to claim 1 above in view of US Patent 11428108 to Kitamura.
As to claim 7, Katsumi does not expressly disclose the inner opening and the tube member do not contact with each other.
Kitamura discloses the inner opening (at 7,) and the tube member (8) do not contact with each other (Fig 3,7,8).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Katsumi to have the inner opening and the tube member do not contact with each other with a torturous path or seal interposed using the teachings of Kitamura to allow for a greater flexibility in thermal expansion while blocking heat transfer and preventing the escape of exhaust through the gap.

Remarks
It is also noted that US Publication 11428108 would also read as a 102(a2) reference on the present application and would combine in a similar manner with the above teachings of Hossbach or Bogner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746